SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 15, 2010 Date of Report (Date of earliest event reported) THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 1-4141 13-1890974 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) Two Paragon Drive Montvale, New Jersey 07645 (Address of principal executive offices) (201) 573-9700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Great Atlantic & Pacific Tea Company, Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”) on July 15, 2010 at which the Company’s stockholders approved (a) an amendment to the Company’s charter to increase the total number of shares of common stock which the Company has authority to issue from 160,000,000 to 260,000,000 shares (“Proposal 1”), (b) the reelection of the following persons to the Company’s Board of Directors (i) Bobbie Andrea Gaunt, Dan Plato Kourkoumelis, Edward Lewis, Gregory Mays and Maureen B. Tart-Bezer, by an affirmative vote of a plurality of all the voting securities of the Company cast, (ii) John D. Barline, Dr. Jens-Jurgen Bockel, Dr. Andreas Guldin and Christian W. E. Haub, by a majority vote of the shares of the Company’s Series A-T Preferred Stock present at the Annual Meeting and (iii) Frederic F. Brace and Terrence J. Wallock, by a majority vote of the shares of the Company’s Series A-Y Preferred Stock present at the Annual Meeting (clauses (i), (ii) and (iii) collectively, “Proposal 2”) and (c) the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm (“Proposal 3”). Description of Matters Submitted For Against Abstentions Broker Non-Votes Proposal 1 - Charter Amendment For Withheld Broker Non-Votes Proposal 2 - Election of Directors By holders of all voting securities: Bobbie Andrea Gaunt Dan Plato Kourkoumelis Edward Lewis Gregory Mays Maureen B. Tart-Bezer By holders of Series A-T Preferred Stock: John D. Barline 0 N/A Dr. Jens-Jurgen Bockel 0 N/A Dr. Andreas Guldin 0 N/A Christian W. E. Haub 0 N/A By holders of Series A-Y Preferred Stock: Frederic F. Brace 0 N/A Terrence J. Wallock 0 N/A For Against Abstentions Broker Non-Votes Proposal 3 - Appointment of PricewaterhouseCoopers LLP 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:July 20, 2010 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. By:/s/ Christopher W. McGarry Name: Christopher W. McGarry Title:Senior Vice President and General Counsel
